Fourth Court of Appeals
                                  San Antonio, Texas
                                         April 10, 2019

                                      No. 04-18-00874-CV

                              CONTINENTAL MOTORS, INC.,
                                      Appellants

                                                v.

                    ENGINE COMPONENTS INTERNATIONAL, INC.,
                                  Appellees

                  From the 224th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2015-CI-11291
                         Honorable Karen H. Pozza, Judge Presiding


                                         ORDER
        Appellant’s reply brief is due on April 18, 2019. See TEX. R. APP. P. 38.6(c). Before the
due date, Appellant filed an unopposed first motion for a twenty-day extension of time to file the
reply brief.
        Appellant’s motion is GRANTED. Appellant’s reply brief is due on May 8, 2019. See
id. R. 38.6(d).



                                                     _________________________________
                                                     Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of April, 2019.



                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court